The opinion of the Court was delivered by
Eenner, J.
Appellee moves to dismiss this devolutive appeal, on the'ground that the bond of appeal does not1 conform to the requirements of the law. The terms of the bond are, that the appellant “ shall pay or cause to be paid, all such costs of appeal as may accrue in said suit and appeal.”
• It has been repeatedly decided that the bond must secure payment of all costs of suit, and that where, as in' the instant case, it covers only costs of appeal, the appeal will be dismissed. Rawle vs. Feltus, 33 An. 421; Gillis vs. Carter, 28 An. 805 ; Jordan vs. Sanders, 13 An. 417; 4 An. 3; 3 An. 135.
The appeal is, therefore, dismissed at appellant’s cost.-